DETAILED ACTION

Applicant’s response filed on 07/26/2022 has been fully considered. Claims 1-21 are pending. Claims 1-18 are amended. Claims 19-20 are withdrawn. Claim 21 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iijima et al. (JP 2011-094104 A, machine translation in English used for citation).
Regarding claim 1, Iijima teaches a reaction product obtained by heating an epoxy resin, a rosin, and a fatty acid to a temperature of from about 80 ° C to about 200 ° C until an acid value of the reaction mixture becomes about 0 to obtain a reaction product having a hydroxyl group [0029], wherein the epoxy group remains in the reaction product [0030], wherein the epoxy resin has at least 2 epoxy groups in 1 molecule [0019] and is bisphenol A type epoxy resin, bisphenol F type epoxy resin, bisphenol AD type epoxy resin, or the like [0020], wherein the rosin is a residual resin mainly containing a resin after evaporation of volatile substances such as essential oils among resins obtained from a family of Matsufamily plants [0025], which reads on a functionalized oligomer epoxy resin obtained by reacting (i) a glycidyl ether component comprising at least two epoxide groups and (ii) a bio-based component comprising a fatty acid and a rosin acid, thereby forming the functionalized oligomer epoxy resin as claimed.
Regarding claim 3, Iijima teaches that the epoxy resin has at least 2 epoxy groups in 1 molecule [0019] and is bisphenol A type epoxy resin, bisphenol F type epoxy resin, or bisphenol AD type epoxy resin [0020], which reads on wherein the glycidyl ether component comprises a bisphenol epoxy resin as claimed.
Regarding claim 4, Iijima teaches that the epoxy resin has at least 2 epoxy groups in 1 molecule [0019] and is bisphenol A type epoxy resin or bisphenol F type epoxy resin [0020], which reads on wherein the bisphenol epoxy resin comprises bisphenol A epoxy resin, or bisphenol F epoxy resin as claimed.
Regarding claim 5, Iijima meets the limitation wherein the diglycidyl ether comprises a diglycidyl ether of neopentyl glycol, a diglycidyl ether of 1,4-butanediol, or diglycidyl ether of resorcinol; the triglycidyl ether comprises trimethylolpropane triglycidyl ether; and the tetraglycidyl ether comprises pentaerythritol tetraglycidyl ether as claimed because claim 5 does not require the glycidyl ether component to comprise a diglycidyl ether, triglycidyl ether, or tetraglycidyl ether if the glycidyl ether component comprises a bisphenol epoxy resin, and Iijima’s teachings read on wherein the glycidyl ether component comprises a bisphenol epoxy resin as explained above for claim 3.
Regarding claim 6, Iijima meets the limitation wherein the novolac epoxy resin comprises epoxy phenol novolac, epoxy cresol novolac, or a combination thereof, and wherein the novolac epoxy resin has an epoxy functionality of 3 – 6 as claimed because claim 5 does not require the glycidyl ether component to comprise a novolac epoxy resin if the glycidyl ether component comprises a bisphenol epoxy resin, and Iijima’s teachings read on wherein the glycidyl ether component comprises a bisphenol epoxy resin as explained above for claim 3.
Regarding claim 7, Iijima teaches that the rosin further comprises polymerization rosin derived from natural rosin, stabilization rosin which can be obtained by disproportioning or hydrogenating natural rosin or polymerization rosin, maleic anhydride rosin, fumaric acid denaturation rosin, itaconic acid denaturation rosin, unsaturated acid-modified rosin such as crotonic acid-modified rosin, cinnamic-modified rosin, acrylic acid-modified rosin, or methacrylic acid-modified rosin [0025], and/or the fatty acid is hydrogenated coconut oil fatty acids [0026], which reads on wherein the bio-based component further comprises fatty acid derivatives, rosin acid derivatives, or a combination thereof as claimed.
Regarding claim 8, Iijima teaches that the rosin further comprises polymerization rosin derived from natural rosin, stabilization rosin which can be obtained by disproportioning or hydrogenating natural rosin or polymerization rosin, maleic anhydride rosin, fumaric acid denaturation rosin, itaconic acid denaturation rosin, unsaturated acid-modified rosin such as crotonic acid-modified rosin, cinnamic-modified rosin, acrylic acid-modified rosin, or methacrylic acid-modified rosin [0025], which reads on wherein the bio-based component further comprises rosin acid derivatives as claimed in claim 7. Iijima renders obvious wherein the fatty acid derivatives comprise dimer fatty acids, acrylic acid modified fatty acids, maleic anhydride modified fatty acids, or a combination thereof as claimed in claim 8 because claim 8 does not require the bio-based component to further comprise fatty acid derivatives if the bio-based component further comprises rosin acid derivatives, and Iijima’s teachings read on wherein the bio-based component further comprises rosin acid derivatives as explained above.
Regarding claim 9, Iijima teaches that the rosin further comprises stabilization rosin which can be obtained by disproportioning or hydrogenating natural rosin or polymerization rosin, maleic anhydride rosin, or fumaric acid denaturation rosin [0025], which reads on wherein the rosin acid derivatives comprise hydrogenated rosins, disproportionated rosins, maleic anhydride modified rosins, or fumaric acid modified rosins as claimed.
Regarding claim 10, Iijima teaches that the ratio of the epoxy resin, the rosin, and the fatty acid is such that the carboxyl group of the rosin is 0.03 to 0.40 equivalents per 1 equivalent of the epoxy group of the epoxy resin, and the carboxyl group of the fatty acid is 0.15 to 0.55 equivalents per 1 equivalent of the epoxy group of the epoxy resin [0030], that the rosin is a residual resin mainly containing a resin after evaporation of volatile substances such as essential oils among resins obtained from a family of Matsufamily plants [0025], and that the fatty acid is aliphatic monocarboxylic acids having 6 to 24 carbon atoms [0026], where in examples, the amount of the rosin is 51 parts by weight, and the amount of the fatty acid is 98 parts by weight [0045], or the amount of the rosin is 17 parts by weight, and the amount of the fatty acid is 56 parts by weight [0046], or the amount of the rosin is 68 parts by weight, and the amount of the fatty acid is 126 parts by weight [0047], or the amount of the rosin is 102 parts by weight, and the amount of the fatty acid is 56 parts by weight [0048], or the amount of the rosin is 69 parts by weight, and the amount of the fatty acid is 84 parts by weight [0049], or the amount of the rosin is 68 parts by weight, and the amount of the fatty acid is 140 parts by weight [0050], or the amount of the rosin is 68 parts by weight, and the amount of the fatty acid is 84 parts by weight [0052], or the amount of the rosin is 102 parts by weight, and the amount of the fatty acid is 196 parts by weight [0053], which reads on wherein the bio-based component comprises within 1-99 wt% of fatty acids, and within 1-99 wt% of rosin acids as claimed.
Regarding claim 11, Iijima teaches that the ratio of the epoxy resin, the rosin, and the fatty acid is such that the carboxyl group of the rosin is 0.03 to 0.40 equivalents per 1 equivalent of the epoxy group of the epoxy resin, and the carboxyl group of the fatty acid is 0.15 to 0.55 equivalents per 1 equivalent of the epoxy group of the epoxy resin [0030], wherein in an example, the amount of the epoxy resin is 185 parts by weight of epoxy resin that is JER 828 that is bisphenol A type epoxy resin with an epoxy equivalent of 185, the amount of the rosin is 51 parts of gum rosin, and the amount of the fatty acid is 98 parts of soybean oil fatty acid [0045], the equivalent ratio of the carboxyl groups contained in the rosin to epoxy equivalents of the epoxy resin [0054] is 0.15 equivalents of carboxyl groups to 1 epoxy equivalent [0055], and the equivalent ratio of the carboxyl groups contained in the fatty acid to epoxy equivalents of the epoxy resin [0054] is 0.35 equivalents of carboxyl groups to 1 epoxy equivalent [0055]. Therefore, the moles of epoxy resin is 185 g / 185 g/eq * 0.5 mol/eq = 0.5 mol, the moles of rosin is 51 g * 0.15 eq / 51 g * 1 mol/eq = 0.15 mol, and the moles of fatty acid is 98 g * 0.35 eq / 98 g * 1 mol/eq = 0.35 mol. Therefore, a molar ratio of Iijima’s epoxy resin to Iijima’s rosin and fatty acid is 0.5 / (0.15 + 0.35) = 1 / 1. Therefore, Iijima’s teachings read on wherein a molar ratio of the glycidyl ether to the bio-based component is about 1:1 as claimed.
Regarding claim 21, Iijima teaches that the reaction product is obtained by heating an epoxy resin, a rosin, and a fatty acid to a temperature of from about 80 ° C to about 200 ° C until an acid value of the reaction mixture becomes about 0 to obtain a reaction product having a hydroxyl group [0029], wherein the epoxy group remains in the reaction product [0030], wherein the epoxy resin has at least 2 epoxy groups in 1 molecule [0019], is bisphenol A type epoxy resin, bisphenol F type epoxy resin, bisphenol AD type epoxy resin, or the like [0020], and has a number average molecular weight of 1000 or less, 380-600, 160-260, or 300 or less [0021], wherein the rosin is a residual resin mainly containing a resin after evaporation of volatile substances such as essential oils among resins obtained from a family of Matsufamily plants [0025], wherein the fatty acid is aliphatic monocarboxylic acids having 6 to 24 carbon atoms [0026], wherein the reaction product is used for reacting it to a polyisocyanate compound to obtain a modified epoxy resin [0032] that has a number average molecular weight of from 600 to 3000, from 800 to 2000, or from 1000 to 1500 [0034], which reads on wherein the functionalized oligomer epoxy resin is a liquid as claimed.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iijima et al. (JP 2011-094104 A, machine translation in English used for citation).
Regarding claim 16, Iijima teaches a modified epoxy resin that is obtained by making a polyisocyanate compound to react to the hydroxyl group of [0032] a reaction product [0029] until the isocyanate group of the reaction mixture disappears [0032], wherein the modified epoxy resin has an epoxy group [0032], wherein the reaction product is obtained by heating an epoxy resin, a rosin, and a fatty acid to a temperature of from about 80 ° C to about 200 ° C until an acid value of the reaction mixture becomes about 0 to obtain a reaction product having a hydroxyl group [0029], wherein the epoxy group remains in the reaction product [0030], wherein the epoxy resin has at least 2 epoxy groups in 1 molecule [0019] and is bisphenol A type epoxy resin, bisphenol F type epoxy resin, bisphenol AD type epoxy resin, or the like [0020], wherein the rosin is a residual resin mainly containing a resin after evaporation of volatile substances such as essential oils among resins obtained from a family of Matsufamily plants [0025]. While Iijima’s reaction product is reacted with Iijima’s polyisocyanate compound to obtain Iijima’s modified epoxy resin, an amount of Iijima’s reaction product and an amount of Iijima’s modified epoxy resin must be present simultaneously before all of Iijima’s polyisocyanate compound is consumed. Therefore, Iijima’s teachings read on a curable composition comprising a functionalized oligomer epoxy resin obtained by reacting (i) a glycidyl ether component comprising at least two epoxide groups and (ii)a bio-based component comprising a fatty acid and a rosin acid, thereby forming the functionalized oligomer epoxy resin, and an auxiliary epoxy resin as claimed.
Regarding claim 17, Iijima teaches that the modified epoxy resin is obtained by making a polyisocyanate compound to react to the hydroxyl group of [0032] a reaction product [0029] until the isocyanate group of the reaction mixture disappears [0032], wherein the modified epoxy resin has an epoxy group [0032], wherein the reaction product is obtained by heating an epoxy resin, a rosin, and a fatty acid to a temperature of from about 80 ° C to about 200 ° C until an acid value of the reaction mixture becomes about 0 to obtain a reaction product having a hydroxyl group [0029], wherein the epoxy group remains in the reaction product [0030], wherein the epoxy resin has at least 2 epoxy groups in 1 molecule [0019] and is bisphenol A type epoxy resin, bisphenol F type epoxy resin, bisphenol AD type epoxy resin, or the like [0020], wherein the rosin is a residual resin mainly containing a resin after evaporation of volatile substances such as essential oils among resins obtained from a family of Matsufamily plants [0025]. While Iijima’s reaction product is reacted with Iijima’s polyisocyanate compound to obtain Iijima’s modified epoxy resin, an amount of Iijima’s reaction product and an amount of Iijima’s modified epoxy resin must be present simultaneously before all of Iijima’s polyisocyanate compound is consumed. Therefore, within 10% to 90% by weight of the initial amount of Iijima’s reaction product must be present at some point in time before all of Iijima’s polyisocyanate compound is consumed, which means that the amount of Iijima’s modified epoxy resin would be within 90% to 10% by weight of the total amount of Iijima’s reaction product and Iijima’s modified epoxy resin. Therefore, Iijima’s teachings read on wherein a ratio of functionalized oligomer epoxy resin to auxiliary epoxy resin is about 10:90 to about 90:10, about 25:75 to about 75:25, or about 50:50 as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al. (JP 2011-094104 A, machine translation in English used for citation) as applied to claim 1.
Regarding claim 2, Iijima teaches the functionalized oligomer epoxy resin according to claim 1 as explained above. Iijima teaches that the fatty acid is optionally dehydrated castor oil fatty acids, safflower oil fatty acids, linseed oil fatty acids, soybean oil fatty acid, sesame oil fatty acid, corn oil fatty acid, sunflower oil fatty acid, cotton seed oil fatty acids, or palm oil fatty acids [0026], which optionally reads on wherein the fatty acid is derived from at least one soybean oil, safflower oil, linseed oil, castor oil, corn oil, sunflower oil, sesame oil, cottonseed oil, or palm-based oils as claimed. Iijima teaches that the rosin is gum rosin, tall rosin, or wood rosin [0025], which reads on wherein the rosin acid comprises at least one gum rosin acid, wood rosin acid, or tall oil rosin acid as claimed. Iijima teaches that the reaction product is obtained by heating an epoxy resin, a rosin, and a fatty acid to a temperature of from about 80 ° C to about 200 ° C until an acid value of the reaction mixture becomes about 0 to obtain a reaction product having a hydroxyl group [0029], which reads on wherein the functionalized epoxy resin has an acid number of less than about 5 milligrams of KOH per gram according to ASTM D664 as claimed.
Iijima does not teach a specific embodiment wherein the fatty acid is derived from at least one soybean oil, canola oil, tall oil, safflower oil, linseed oil, castor oil, corn oil, sunflower oil, olive oil, sesame oil, cottonseed oil, palm-based oils, rapeseed oil, tung oil, peanut oil, jatropha oil, or a combination thereof. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Iijima’s dehydrated castor oil fatty acids, safflower oil fatty acids, linseed oil fatty acids, soybean oil fatty acid, sesame oil fatty acid, corn oil fatty acid, sunflower oil fatty acid, cotton seed oil fatty acids, or palm oil fatty acids as Iijima’s fatty acid that is reacted to obtain Iijima’s reaction product, which would read on wherein the fatty acid is derived from at least one soybean oil, safflower oil, linseed oil, castor oil, corn oil, sunflower oil, sesame oil, cottonseed oil, or palm-based oils as claimed as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for being a suitable species of fatty acid for reacting to obtain Iijima’s reaction product because Iijima teaches that the fatty acid is optionally dehydrated castor oil fatty acids, safflower oil fatty acids, linseed oil fatty acids, soybean oil fatty acid, sesame oil fatty acid, corn oil fatty acid, sunflower oil fatty acid, cotton seed oil fatty acids, or palm oil fatty acids [0026], and that the reaction product is obtained by heating an epoxy resin, a rosin, and the fatty acid to a temperature of from about 80 ° C to about 200 ° C until an acid value of the reaction mixture becomes about 0 to obtain a reaction product having a hydroxyl group [0029].
 Regarding claim 12, Iijima teaches the functionalized oligomer epoxy resin according to claim 1 as explained above. Iijima teaches that the epoxy resin has at least 2 epoxy groups in 1 molecule [0019] and is bisphenol A type epoxy resin [0020], which reads on wherein the glycidyl ether component is a bisphenol A epoxy resin as claimed. Iijima teaches that the rosin is a residual resin mainly containing a resin after evaporation of volatile substances such as essential oils among resins obtained from a family of Matsufamily plants and is optionally tall rosin [0025], that the fatty acid is optionally tall oil fatty acid [0026], and that the ratio of the epoxy resin, the rosin, and the fatty acid is such that the carboxyl group of the rosin is 0.03 to 0.40 equivalents per 1 equivalent of the epoxy group of the epoxy resin, and the carboxyl group of the fatty acid is 0.15 to 0.55 equivalents per 1 equivalent of the epoxy group of the epoxy resin [0030], which optionally reads on wherein the bio-based component is a distilled tall oil comprising greater than 0 wt% and less than 100 wt% rosin acids, based on the total weight of the distilled tall oil.
Iijima does not teach a specific embodiment wherein the bio-based component is a distilled tall oil comprising up to about 50 wt% rosin acids, based on the total weight of the distilled tall oil. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Iijima’s tall oil fatty acid as Iijima’s rosin, to select Iijima’s tall oil fatty acid as Iijima’s fatty acid, and to optimize the amount of Iijima’s rosin to be up to about 50 parts by weight based on 100 parts by weight of Iijima’s rosin and Iijima’s fatty acid, which would read on wherein the bio-based component is a distilled tall oil comprising up to about 50 wt% rosin acids, based on the total weight of the distilled tall oil as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a suitable species of rosin for Iijima’s rosin and for providing s suitable species of fatty acid for Iijima’s fatty acid because Iijima teaches that the rosin is a residual resin mainly containing a resin after evaporation of volatile substances such as essential oils among resins obtained from a family of Matsufamily plants and is optionally tall rosin [0025], and that the fatty acid is optionally tall oil fatty acid [0026]. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the amount of Iijima’s reaction product that is obtained and for minimizing the amount of Iijima’s rosin and fatty acid that remain unreacted because Iijima teaches that the reaction product is obtained by heating an epoxy resin, a rosin, and a fatty acid to a temperature of from about 80 ° C to about 200 ° C until an acid value of the reaction mixture becomes about 0 to obtain a reaction product having a hydroxyl group [0029], and that in the above reaction, the ratio of the epoxy resin, the rosin, and the fatty acid is such that the carboxyl group of the rosin is 0.03 to 0.40 equivalents per 1 equivalent of the epoxy group of the epoxy resin, and the carboxyl group of the fatty acid is 0.15 to 0.55 equivalents per 1 equivalent of the epoxy group of the epoxy resin [0030], which means that the amount of Iijima’s rosin to be up to about 50 parts by weight based on 100 parts by weight of Iijima’s rosin and Iijima’s fatty acid would have affected the amount of Iijima’s reaction product that is obtained and the amount of Iijima’s rosin and fatty acid that remain unreacted.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al. (JP 2011-094104 A, machine translation in English used for citation) as applied to claim 1, and further in view of Nakamura et al. (JP 2011-219550 A, machine translation in English).
Regarding claim 13, Iijima teaches the functionalized oligomer epoxy resin according to claim 1 as explained above. Iijima teaches that the epoxy resin has at least 2 epoxy groups in 1 molecule [0019] and is bisphenol A type epoxy resin [0020], which reads on wherein the glycidyl ether component is a bisphenol A epoxy resin as claimed. Iijima teaches that the rosin is a residual resin mainly containing a resin after evaporation of volatile substances such as essential oils among resins obtained from a family of Matsufamily plants and is optionally tall rosin [0025], that the fatty acid is optionally tall oil fatty acid [0026], and that the ratio of the epoxy resin, the rosin, and the fatty acid is such that the carboxyl group of the rosin is 0.03 to 0.40 equivalents per 1 equivalent of the epoxy group of the epoxy resin, and the carboxyl group of the fatty acid is 0.15 to 0.55 equivalents per 1 equivalent of the epoxy group of the epoxy resin [0030], which optionally reads on wherein the bio-based component is a distilled tall oil comprising greater than 0 wt% and less than 100 wt% rosin acids, based on the total weight of the distilled tall oil.
Iijima does not teach a specific embodiment wherein the bio-based component is a distilled tall oil comprising up to about 50 wt% rosin acids, based on the total weight of the distilled tall oil. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Iijima’s tall oil fatty acid as Iijima’s rosin, to select Iijima’s tall oil fatty acid as Iijima’s fatty acid, and to optimize the amount of Iijima’s rosin to be up to about 50 parts by weight based on 100 parts by weight of Iijima’s rosin and Iijima’s fatty acid, which would read on wherein the bio-based component is a distilled tall oil comprising up to about 50 wt% rosin acids, based on the total weight of the distilled tall oil as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a suitable species of rosin for Iijima’s rosin and for providing s suitable species of fatty acid for Iijima’s fatty acid because Iijima teaches that the rosin is a residual resin mainly containing a resin after evaporation of volatile substances such as essential oils among resins obtained from a family of Matsufamily plants and is optionally tall rosin [0025], and that the fatty acid is optionally tall oil fatty acid [0026]. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the amount of Iijima’s reaction product that is obtained and for minimizing the amount of Iijima’s rosin and fatty acid that remain unreacted because Iijima teaches that the reaction product is obtained by heating an epoxy resin, a rosin, and a fatty acid to a temperature of from about 80 ° C to about 200 ° C until an acid value of the reaction mixture becomes about 0 to obtain a reaction product having a hydroxyl group [0029], and that in the above reaction, the ratio of the epoxy resin, the rosin, and the fatty acid is such that the carboxyl group of the rosin is 0.03 to 0.40 equivalents per 1 equivalent of the epoxy group of the epoxy resin, and the carboxyl group of the fatty acid is 0.15 to 0.55 equivalents per 1 equivalent of the epoxy group of the epoxy resin [0030], which means that the amount of Iijima’s rosin to be up to about 50 parts by weight based on 100 parts by weight of Iijima’s rosin and Iijima’s fatty acid would have affected the amount of Iijima’s reaction product that is obtained and the amount of Iijima’s rosin and fatty acid that remain unreacted.
Iijima does not teach wherein the glycidyl ether component is further a novolac epoxy resin. However, Nakamura teaches an epoxy resin that has two or more epoxy groups in one molecule and that is alkylphenol novolak type epoxy resin derived from epichlorohydrin optionally in combination with bisphenol A type epoxy resin [0015], wherein a reaction product is produced by heating a mixture of the epoxy resin, a rosin, and a fatty acid to 100 to 160 ° C until the acid value becomes about 1 mgKOH /g or less to produce a reaction product having a hydroxyl group [0027]. Iijima and Nakamura are analogous art because both references are in the same field of endeavor of a functionalized compound obtained by reacting a glycidyl ether component comprising at least two epoxide groups and a bio-based component comprising a fatty acid and a rosin acid. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Nakamura’s epoxy resin that has two or more epoxy groups in one molecule and that is alkylphenol novolak type epoxy resin derived from epichlorohydrin to substitute for a fraction of Iijima’s epoxy resin that has at least 2 epoxy groups in 1 molecule and that is bisphenol A type epoxy resin, which would read on wherein the glycidyl ether component is further a novolac epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying mechanical properties of Iijima’s reaction product because Nakamura teaches that the epoxy resin that has two or more epoxy groups in one molecule, that is alkylphenol novolak type epoxy resin derived from epichlorohydrin, and that is optionally in combination with bisphenol A type epoxy resin [0015] is beneficial for producing a reaction product by heating a mixture of the epoxy resin, a rosin, and a fatty acid to 100 to 160 ° C until the acid value becomes about 1 mgKOH /g or less to produce a reaction product having a hydroxyl group [0027], which would have been desirable for Iijima’s reaction product because Iijima teaches that the reaction product is obtained by heating an epoxy resin, a rosin, and a fatty acid to a temperature of from about 80 ° C to about 200 ° C until an acid value of the reaction mixture becomes about 0 to obtain a reaction product having a hydroxyl group [0029], wherein the epoxy group remains in the reaction product [0030], wherein the epoxy resin has at least 2 epoxy groups in 1 molecule [0019] and is bisphenol A type epoxy resin, bisphenol F type epoxy resin, bisphenol AD type epoxy resin, or the like [0020].

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al. (JP 2011-094104 A, machine translation in English used for citation) as applied to claim 1, and further in view of Shibai et al. (US 2011/0151369 A1, cited in IDS).
Regarding claim 14, Iijima teaches the functionalized oligomer epoxy resin according to claim 1 as explained above. Iijima teaches that the epoxy resin has at least 2 epoxy groups in 1 molecule [0019]. Iijima teaches that the rosin is a residual resin mainly containing a resin after evaporation of volatile substances such as essential oils among resins obtained from a family of Matsufamily plants and is optionally tall rosin [0025], that the fatty acid is optionally tall oil fatty acid [0026], and that the ratio of the epoxy resin, the rosin, and the fatty acid is such that the carboxyl group of the rosin is 0.03 to 0.40 equivalents per 1 equivalent of the epoxy group of the epoxy resin, and the carboxyl group of the fatty acid is 0.15 to 0.55 equivalents per 1 equivalent of the epoxy group of the epoxy resin [0030], which optionally reads on wherein the bio-based component is a distilled tall oil comprising greater than 0 wt% and less than 100 wt% rosin acids, based on the total weight of the distilled tall oil.
Iijima does not teach a specific embodiment wherein the bio-based component is a distilled tall oil comprising up to about 50 wt% rosin acids, based on the total weight of the distilled tall oil. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Iijima’s tall oil fatty acid as Iijima’s rosin, to select Iijima’s tall oil fatty acid as Iijima’s fatty acid, and to optimize the amount of Iijima’s rosin to be up to about 50 parts by weight based on 100 parts by weight of Iijima’s rosin and Iijima’s fatty acid, which would read on wherein the bio-based component is a distilled tall oil comprising up to about 50 wt% rosin acids, based on the total weight of the distilled tall oil as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a suitable species of rosin for Iijima’s rosin and for providing s suitable species of fatty acid for Iijima’s fatty acid because Iijima teaches that the rosin is a residual resin mainly containing a resin after evaporation of volatile substances such as essential oils among resins obtained from a family of Matsufamily plants and is optionally tall rosin [0025], and that the fatty acid is optionally tall oil fatty acid [0026]. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the amount of Iijima’s reaction product that is obtained and for minimizing the amount of Iijima’s rosin and fatty acid that remain unreacted because Iijima teaches that the reaction product is obtained by heating an epoxy resin, a rosin, and a fatty acid to a temperature of from about 80 ° C to about 200 ° C until an acid value of the reaction mixture becomes about 0 to obtain a reaction product having a hydroxyl group [0029], and that in the above reaction, the ratio of the epoxy resin, the rosin, and the fatty acid is such that the carboxyl group of the rosin is 0.03 to 0.40 equivalents per 1 equivalent of the epoxy group of the epoxy resin, and the carboxyl group of the fatty acid is 0.15 to 0.55 equivalents per 1 equivalent of the epoxy group of the epoxy resin [0030], which means that the amount of Iijima’s rosin to be up to about 50 parts by weight based on 100 parts by weight of Iijima’s rosin and Iijima’s fatty acid would have affected the amount of Iijima’s reaction product that is obtained and the amount of Iijima’s rosin and fatty acid that remain unreacted.
Iijima does not teach wherein the glycidyl ether component is triglycidyl ether and novolac epoxy resin. However, Shibai teaches a polyfunctional epoxy [0036] resin that is an aromatic polyepoxy compound [0039] that is a glycidyl ether form of a polyhydric phenol [0040] that is a triglycidyl ether, or a glycidyl ether form of phenol or cresol novolak resin [0041], wherein the polyfunctional epoxy resin is optionally two or more in combination [0049], wherein a graft polymer is prepared by grafting abietic acids and a fatty acid to the polyfunctional epoxy resin [0014, 0036]. Iijima and Shibai are analogous art because both references are in the same field of endeavor of a compound obtained by reacting a glycidyl ether component comprising at least two epoxide groups and a bio-based component comprising a fatty acid and a rosin acid. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shibai’s polyfunctional epoxy resin that is an aromatic polyepoxy compound that is a glycidyl ether form of a polyhydric phenol that is a combination of Shibai’s triglycidyl ether and Shibai’s glycidyl ether form of phenol or cresol novolak resin to substitute for Iijima’s epoxy resin that has at least 2 epoxy groups in 1 molecule, which would read on wherein the glycidyl ether component is triglycidyl ether and novolac epoxy resin. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying mechanical properties of Iijima’s reaction product because Shibai teaches that the polyfunctional epoxy [0036] resin that is an aromatic polyepoxy compound [0039] that is a glycidyl ether form of a polyhydric phenol [0040] that is two or more in combination [0049] of a triglycidyl ether and a glycidyl ether form of phenol or cresol novolak resin [0041] is beneficial for being useful for grafting abietic acids and a fatty acid to the polyfunctional epoxy resin to prepare a graft polymer [0014, 0036], and because Iijima teaches that the epoxy resin that has at least 2 epoxy groups in 1 molecule [0019] is beneficial for obtaining a reaction product by heating the epoxy resin, a rosin, and a fatty acid to a temperature of from about 80 ° C to about 200 ° C until an acid value of the reaction mixture becomes about 0 to obtain the reaction product having a hydroxyl group [0029], wherein the epoxy group remains in the reaction product [0030].
Regarding claim 15, Iijima teaches the functionalized oligomer epoxy resin according to claim 1 as explained above. Iijima teaches that the epoxy resin has at least 2 epoxy groups in 1 molecule [0019]. Iijima teaches that the rosin is a residual resin mainly containing a resin after evaporation of volatile substances such as essential oils among resins obtained from a family of Matsufamily plants and is optionally tall rosin [0025], that the fatty acid is optionally tall oil fatty acid [0026], and that the ratio of the epoxy resin, the rosin, and the fatty acid is such that the carboxyl group of the rosin is 0.03 to 0.40 equivalents per 1 equivalent of the epoxy group of the epoxy resin, and the carboxyl group of the fatty acid is 0.15 to 0.55 equivalents per 1 equivalent of the epoxy group of the epoxy resin [0030], which optionally reads on wherein the bio-based component is a distilled tall oil comprising greater than 0 wt% and less than 100 wt% rosin acids, based on the total weight of the distilled tall oil.
Iijima does not teach a specific embodiment wherein the bio-based component is a distilled tall oil comprising up to about 50 wt% rosin acids, based on the total weight of the distilled tall oil. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Iijima’s tall oil fatty acid as Iijima’s rosin, to select Iijima’s tall oil fatty acid as Iijima’s fatty acid, and to optimize the amount of Iijima’s rosin to be up to about 50 parts by weight based on 100 parts by weight of Iijima’s rosin and Iijima’s fatty acid, which would read on wherein the bio-based component is a distilled tall oil comprising up to about 50 wt% rosin acids, based on the total weight of the distilled tall oil as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a suitable species of rosin for Iijima’s rosin and for providing s suitable species of fatty acid for Iijima’s fatty acid because Iijima teaches that the rosin is a residual resin mainly containing a resin after evaporation of volatile substances such as essential oils among resins obtained from a family of Matsufamily plants and is optionally tall rosin [0025], and that the fatty acid is optionally tall oil fatty acid [0026]. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the amount of Iijima’s reaction product that is obtained and for minimizing the amount of Iijima’s rosin and fatty acid that remain unreacted because Iijima teaches that the reaction product is obtained by heating an epoxy resin, a rosin, and a fatty acid to a temperature of from about 80 ° C to about 200 ° C until an acid value of the reaction mixture becomes about 0 to obtain a reaction product having a hydroxyl group [0029], and that in the above reaction, the ratio of the epoxy resin, the rosin, and the fatty acid is such that the carboxyl group of the rosin is 0.03 to 0.40 equivalents per 1 equivalent of the epoxy group of the epoxy resin, and the carboxyl group of the fatty acid is 0.15 to 0.55 equivalents per 1 equivalent of the epoxy group of the epoxy resin [0030], which means that the amount of Iijima’s rosin to be up to about 50 parts by weight based on 100 parts by weight of Iijima’s rosin and Iijima’s fatty acid would have affected the amount of Iijima’s reaction product that is obtained and the amount of Iijima’s rosin and fatty acid that remain unreacted.
Iijima does not teach wherein the glycidyl ether component is trimethylolpropane triglycidyl ether. However, Shibai teaches a polyfunctional epoxy [0036] resin that is an aliphatic polyepoxy compound [0039] that is a polyglycidyl ether form of polyaliphatic alcohol [0046] that is trimethylolpropane polyglycidyl ether [0047], wherein a graft polymer is prepared by grafting abietic acids and a fatty acid to the polyfunctional epoxy resin [0014, 0036]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shibai’s polyfunctional epoxy resin that is an aliphatic polyepoxy compound that is a polyglycidyl ether form of polyaliphatic alcohol that is trimethylolpropane polyglycidyl ether to substitute for Iijima’s epoxy resin that has at least 2 epoxy groups in 1 molecule, which would read on wherein the glycidyl ether component is trimethylolpropane triglycidyl ether as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying mechanical properties of Iijima’s reaction product because Shibai teaches that the polyfunctional epoxy [0036] resin that is an aliphatic polyepoxy compound [0039] that is a polyglycidyl ether form of polyaliphatic alcohol [0046] that is trimethylolpropane polyglycidyl ether [0047] is beneficial for being useful for grafting abietic acids and a fatty acid to the polyfunctional epoxy resin to prepare a graft polymer [0014, 0036], and because Iijima teaches that the epoxy resin that has at least 2 epoxy groups in 1 molecule [0019] is beneficial for obtaining a reaction product by heating the epoxy resin, a rosin, and a fatty acid to a temperature of from about 80 ° C to about 200 ° C until an acid value of the reaction mixture becomes about 0 to obtain the reaction product having a hydroxyl group [0029], wherein the epoxy group remains in the reaction product [0030].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al. (JP 2011-094104 A, machine translation in English used for citation) as applied to claim 16.
Regarding claim 18, Iijima teaches the curable composition of claim 16 as explained above. Iijima teaches that the epoxy resin has at least 2 epoxy groups in 1 molecule [0019] and is bisphenol A type epoxy resin [0020], which reads on wherein the glycidyl ether component is a bisphenol A epoxy resin as claimed. Iijima teaches that the rosin is a residual resin mainly containing a resin after evaporation of volatile substances such as essential oils among resins obtained from a family of Matsufamily plants and is optionally tall rosin [0025], that the fatty acid is optionally tall oil fatty acid [0026], and that the ratio of the epoxy resin, the rosin, and the fatty acid is such that the carboxyl group of the rosin is 0.03 to 0.40 equivalents per 1 equivalent of the epoxy group of the epoxy resin, and the carboxyl group of the fatty acid is 0.15 to 0.55 equivalents per 1 equivalent of the epoxy group of the epoxy resin [0030], which optionally reads on wherein the bio-based component is a distilled tall oil comprising greater than 0 wt% and less than 100 wt% rosin acids, based on the total weight of the bio-based component.
Iijima does not teach a specific embodiment wherein the bio-based component is a distilled tall oil comprising up to about 50 wt% rosin acids, based on the total weight of the bio-based component. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Iijima’s tall oil fatty acid as Iijima’s rosin, to select Iijima’s tall oil fatty acid as Iijima’s fatty acid, and to optimize the amount of Iijima’s rosin to be up to about 50 parts by weight based on 100 parts by weight of Iijima’s rosin and Iijima’s fatty acid, which would read on wherein the bio-based component is a distilled tall oil comprising up to about 50 wt% rosin acids, based on the total weight of the bio-based component as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a suitable species of rosin for Iijima’s rosin and for providing s suitable species of fatty acid for Iijima’s fatty acid because Iijima teaches that the rosin is a residual resin mainly containing a resin after evaporation of volatile substances such as essential oils among resins obtained from a family of Matsufamily plants and is optionally tall rosin [0025], and that the fatty acid is optionally tall oil fatty acid [0026]. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the amount of Iijima’s reaction product that is obtained and for minimizing the amount of Iijima’s rosin and fatty acid that remain unreacted because Iijima teaches that the reaction product is obtained by heating an epoxy resin, a rosin, and a fatty acid to a temperature of from about 80 ° C to about 200 ° C until an acid value of the reaction mixture becomes about 0 to obtain a reaction product having a hydroxyl group [0029], and that in the above reaction, the ratio of the epoxy resin, the rosin, and the fatty acid is such that the carboxyl group of the rosin is 0.03 to 0.40 equivalents per 1 equivalent of the epoxy group of the epoxy resin, and the carboxyl group of the fatty acid is 0.15 to 0.55 equivalents per 1 equivalent of the epoxy group of the epoxy resin [0030], which means that the amount of Iijima’s rosin to be up to about 50 parts by weight based on 100 parts by weight of Iijima’s rosin and Iijima’s fatty acid would have affected the amount of Iijima’s reaction product that is obtained and the amount of Iijima’s rosin and fatty acid that remain unreacted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/822,151 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a bio-based resin obtained from a reaction mixture comprising a glycidyl ether component and a bio-based component comprising a fatty acid and a rosin acid, wherein the glycidyl ether component comprises at least two epoxide groups (claim 1), which reads on a functionalized oligomer epoxy resin obtained by reacting (i) a glycidyl ether component comprising at least two epoxide groups and (ii) a bio-based component comprising a fatty acid and a rosin acid, thereby forming the functionalized oligomer epoxy resin as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of copending Application No. 17/822,151 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a curable composition comprising: bio-based resin obtained from a reaction mixture comprising a glycidyl ether component and a bio-based component comprising a fatty acid and a rosin acid, wherein the glycidyl ether component comprises at least two epoxide groups; and an auxiliary epoxy resin (claim 10), which reads on a curable composition comprising: a functionalized oligomer epoxy resin obtained by reacting (i) a glycidyl ether component comprising at least two epoxide groups and (ii) a bio-based component comprising a fatty acid and a rosin acid, thereby forming the functionalized oligomer epoxy resin; and an auxiliary epoxy resin as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 07/26/2022 is responded to by the new grounds of rejection of claims 1, 3-11, 16-17, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Iijima et al. (JP 2011-094104 A, machine translation in English used for citation), the rejection of claims 2, 12, and 18 under 35 U.S.C. 103 as being unpatentable over Iijima et al. (JP 2011-094104 A, machine translation in English used for citation), the rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Iijima et al. (JP 2011-094104 A, machine translation in English used for citation) as applied to claim 1, and further in view of Nakamura et al. (JP 2011-219550 A, machine translation in English), and the rejection of claims 14-15 under 35 U.S.C. 103 as being unpatentable over Iijima et al. (JP 2011-094104 A, machine translation in English used for citation) as applied to claim 1, and further in view of Shibai et al. (US 2011/0151369 A1, cited in IDS) as set forth in this Office action.

Response to Arguments
Applicant’s arguments, see p. 7, filed 07/26/2022, with respect to the rejection of claims 7-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of claims 7-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant’s arguments, see p. 7-10, filed 07/26/2022, with respect to the rejection of claim(s) 1, 3-5, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Shibai et al. (US 2011/0151369 A1, cited in IDS) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 10-12, filed 07/26/2022, with respect to the rejection of claim(s) 2, 6-9, and 11-13 under 35 U.S.C. 103 as being unpatentable over Shibai et al. (US 2011/0151369 A1, cited in IDS) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 10-12, filed 07/26/2022, with respect to the rejection of claim(s) 14-15 under 35 U.S.C. 103 as being unpatentable over Shibai et al. (US 2011/0151369 A1, cited in IDS) have been considered and are responded to by the new grounds of rejection set forth in this Office action.
Applicant’s arguments, see p. 12, filed 07/26/2022, with respect to the rejection of claim(s) 16-18 under 35 U.S.C. 103 as being unpatentable over Shibai et al. (US 2011/0151369 A1, cited in IDS) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767